Citation Nr: 0940086	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  06-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
September 1963 to September 1966.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDING OF FACT

The Veteran does not contend that he developed a right knee 
disability as a result of his military service, and there is 
no evidence of onset of a current disability in the right 
knee until decades after service separation; the Veteran has 
degenerative joint disease in the right knee, and the 
competent medical evidence is against a finding that the 
disorder is secondary (either causally or by aggravation) to 
a service-connected left knee condition.  


CONCLUSION OF LAW

Service connection for a right knee disorder, to include as 
secondary to a service-connected left knee disorder, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In an October 2005 VCAA letter to the Veteran, he was 
informed about the information and evidence not of record 
that is necessary to substantiate his service connection 
claim, the information and evidence that VA will seek to 
provide, and the information and evidence the claimant is 
expected to provide.  In addition, an April 2006 letter 
provided the Veteran notice regarding the evidence and 
information needed to establish a disability rating and 
effective dates, as outlined in Dingess-Hartman.  While this 
notice was after the initial adjudication of the Veteran's 
claim, the claim was re-adjudicated in a statement of the 
case, and the Veteran has not alleged that the timing of the 
notice was prejudicial to him.  See  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).    

Also, it is pertinent to note that the Veteran is represented 
by the Disabled American Veterans (DAV), and that 
organization is presumed to have knowledge of what is 
necessary to substantiate a claim for service connection, to 
include as on a secondary basis to a service-connected 
disability.  Neither the Veteran nor his representative have 
pled prejudicial error with respect to the content or timing 
of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA medical examinations that included an 
etiology opinion.  There is no duty to provide another 
examination or to obtain an additional medical opinion.  See 
38 C.F.R. §§ 3.326, 3.327 (2008).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  This includes any increase in disability 
(aggravation).  Service connection can be granted for 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995).  When aggravation of a Veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Id.  

Analysis

The Veteran contends that he developed a chronic right knee 
disorder after service separation; however, it is his belief 
that his service-connected arthritis in the left knee either 
caused or aggravated a right knee disorder beyond the natural 
progression of the disease process.  

The claims file contains two VA examination reports which 
assess the current condition of the right knee.  The earliest 
of these, dated in February 2006, established that the 
Veteran experienced degenerative joint disease in the right 
knee, which was of moderate severity and productive of 
minimal disability.  The report listed a post-service 
vehicular accident in 2000, where the Veteran fractured his 
right tibia which required casting and physiotherapy.  The 
Veteran reported first feeling pain in the right knee in 
2003, and he has used a brace on the knee to help alleviate 
pain.  Thus, there is a current disability for VA purposes, 
and the first element of the service connection claim has 
been satisfied.  

The Board notes that the record does not reveal, nor does the 
Veteran contend, that he developed his right knee disability 
as a direct result of his military service (or within a year 
of separation from service).  Indeed, the Veteran was treated 
for a left knee condition in service after a football injury; 
however, there is nothing mentioned regarding the right knee 
until many years after service discharge, and the Veteran has 
not alleged that his right knee condition resulted form the 
in-service football injury.  Indeed, quite to the contrary, 
the Veteran reports his first right lower extremity injury to 
have occurred in 2000, and he has not experienced pain or any 
other symptoms in the right knee until 2003, decades after 
service separation.  Given this lengthy time following 
service discharge, the Veteran's testimony, and the 
intervening automobile accident, the Board can safely 
conclude that any right knee condition was not caused 
directly by the Veteran's active service. See 38 C.F.R. 
§ 3.303.  As the Veteran has maintained that his right knee 
condition was caused or aggravated by his service-connected 
left knee, the Board will focus its attention as to whether a 
secondary relationship exists.  

There is only one competent medical opinion addressing a 
secondary relationship, and it is contained in the February 
2006 VA examination report.  As pointed out by the Veteran's 
representative, the most recent June 2007 VA examination did 
not mention a nexus for the right knee, instead serving only 
to confirm the existence of osteoarthritis.  The 2006 opinion 
is, however, adequate to resolve the issue of service 
connection, as it was based on a claims file review as well 
as an extensive examination of the right knee.  Indeed, 
following the review of the history and objective 
examination, the examiner stated that "it is less likely 
than not that the condition of the right knee is secondary to 
the service-connected left knee problem."  The opinion is 
conclusive (considering both causal and aggravating 
relationships), is fully rationalized (e.g. based on a review 
of the relevant medical history), and is uncontroverted.  The 
only evidence which is counter to this competent medical 
opinion comes from the unsubstantiated lay opinion of the 
Veteran.  While the Veteran is competent to report on that 
which comes to him through his senses, he is not, as a 
layperson, competent to relate (either causally or by 
aggravation) a diagnosis of degenerative joint disease in the 
right knee to a service-connected left knee condition.  See 
Espiritu, supra.  Simply put, such an opinion regarding 
etiology falls outside of the knowledge base of a layperson, 
and cannot be given significant probative weight.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

Thus, the Board must conclude that the evidence is against 
the Veteran's claim, and that it must be denied.  In so 
doing, the Board acknowledges that VA is statutorily required 
to resolve the benefit of the doubt in favor of the Veteran 
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim. 
38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).










ORDER

Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left knee 
disorder is denied.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


